          Case 1:18-cv-04023-LGS Document 204 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 RICHARD ROSARIO,                                             :
                                              Plaintiff,      :
                                                              :   18 Civ. 4023 (LGS)
                            -against-                         :
                                                              :        ORDER
 THE CITY OF NEW YORK, et al.,                                :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a limited number of courtrooms is available for jury trials during ongoing

COVID-19 protocols, and a courtroom assignment is required to conduct a trial in this matter.

The courtroom assignments for the second quarter of 2021 were made, and no courtroom was

assigned for a trial in this matter. It is hereby

        ORDERED that by March 8, 2021, the parties shall meet and confer and file a letter

proposing three Mondays in the third quarter of 2021 on which they could commence a trial and

stating the estimated duration of the trial. The Court will request a courtroom to commence a

trial in this matter on or around the proposed dates and notify the parties of any firm or back-up

trial date when third quarter courtroom assignments are made (approximately a month in

advance).

Dated: March 1, 2021
       New York, New York
